NUMBERS 13-17-00250-CR AND 13-17-00215-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RONALD DOUGLAS NEVELS,                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On Appeal from the 319th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       Appellant’s briefs were originally due on August 24, 2017.           This Court has

previously granted appellant two extensions of time to file the briefs, with the briefs being

due on December 4, 2017.        On December 6, 2017, the Clerk of the Court notified

appellant’s counsel that the briefs had not been filed and requested a response
concerning the failure to file the briefs within ten days. Counsel has nevertheless failed

to file either a response or appellate briefs in these matters.

       Accordingly, we now ABATE this appeal and REMAND these causes to the trial

court for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of

Appellate Procedure.      Upon remand, the trial court shall utilize whatever means

necessary to make appropriate findings and recommendations concerning the following:

(1) whether appellant desires to prosecute this appeal; (2) why appellant's counsel has

failed to file a brief and whether counsel has effectively abandoned the appeals; (3)

whether appellant has been denied effective assistance of counsel; (4) whether

appellant's counsel should be removed; and (5) whether appellant is indigent and entitled

to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeals, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in these appeals.     If new counsel is appointed, the name, address, email address,

telephone number, and state bar number of said counsel shall be included in an order

appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental




                                              2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed the
12th day of January, 2018.




                                              3